DETAILED ACTION
This office action is response to 03/11/2021. Claims 1-22 are presented for examination.
Allowable Subject Matter
2.       Claims 1-22 are allowed in light of the Applicant’s argument and in light of the prior art made of record.
Reasons for Allowance
3.       The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 16 and 22, the prior art of record, specifically Ziegler (US 2010/0039247 A1) teaches a method of monitoring operation of a vehicle: detecting an application of force to the vehicle occurred; calculating a change of momentum of the vehicle; determining if change of momentum and the application of force occur within a predetermined time period of one another; and generating an impact signal indicating that the change of momentum and the application of force occurred within the predetermined time period (Abstract and 005-006).
Prior art of record, Donnelly (US 6076028 A) teaches a method and apparatus for automatic vehicle event detection, characterization and reporting and accelerometer data from a vehicle over varying length windows of time to detect and characterize vehicle events such as crashes and processed data is compared to thresholds to detect and characterize events (Abstract).
However, the prior arts of record fail to teach, make obvious, or suggest, a computer-implemented process for vehicle-initiated cadenced operator interaction, loading into the vehicle controller, an interaction profile, the interaction profile having: a 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Therefore, claims 1-22 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689